          Case 1:16-cv-05735-GHW Document 306 Filed 08/27/20 Page 1 of 3

                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                             DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                             DATE FILED: 8/27/2020
------------------------------------------------------------------X
                                                                  :
JIANJUN CHEN, et al., on behalf of themselves and                 :
others similarly situated,                                        :
                                                                  :                 1:16-cv-5735-GHW
                                                    Plaintiffs, :
                                                                  :                    ORDER
                              -against-                           :
                                                                  :
WMK 89TH STREET LLC, et al.,                                      :
                                                                  :
                                                 Defendants. :
                                                                  :
------------------------------------------------------------------:
                                                                  X

GREGORY H. WOODS, District Judge:

         Plaintiffs commenced this action on July 20, 2016, alleging violations of the Fair Labor

Standards Act and New York Labor Law by numerous defendants. Dkt. No. 1. Only two

defendants appeared in this case, and the Court granted summary judgment in their favor on March

18, 2019. Dkt. No. 185. In the four years this case has been pending, Plaintiffs have taken no

meaningful steps to further their claims against the remaining defendants, and any efforts that have

been made were provoked by the Court’s orders to show cause as to why this action should not be

dismissed for failure to prosecute. 1 See Dkt. Nos. 217 and 248.

         Plaintiffs’ counsel moved to withdraw from the case on June 18, 2020. Dkt. No. 288. After

granting counsel’s motion, the Court informed pro se Plaintiffs that the deadline for filing any

subsequent applications for default judgment against the remaining defendants was August 7, 2020,

and that if it did not hear from Plaintiffs by that date, it would dismiss the case for failure to

prosecute. Dkt. No. 305. As of today, Plaintiffs have neither moved for default judgment in


1In response to the Court’s orders to show cause, Plaintiffs moved for default judgment against the remaining
defendants. See Dkt. Nos. 257 and 259. However, this application was inadequate for reasons unrelated to this order.
See Dkt. No. 285.
            Case 1:16-cv-05735-GHW Document 306 Filed 08/27/20 Page 2 of 3



response to that order nor otherwise manifested an intent to continue prosecuting this case. They

have offered no explanation for their failure to do so.

           Fed. R. Civ. P. 41(b) provides, in relevant part, that “[i]f the plaintiff fails to prosecute or to

comply with these rules or a court order, a defendant may move to dismiss the action or any claim

against it.” “Although the text of Fed. R. Civ. P. 41(b) expressly addresses only the case in which a

defendant moves for dismissal of an action, it is unquestioned that Rule 41(b) also gives the district

court authority to dismiss a plaintiff’s case sua sponte for failure to prosecute.” LeSane v. Hall’s Sec.

Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630

(1962)).


           Although dismissal is “a harsh remedy to be utilized only in extreme situations,” Theilmann v.

Rutland Hospital, Inc., 455 F.2d 853, 855 (2d Cir. 1972), “the authority to invoke it for failure to

prosecute is vital to the efficient administration of judicial affairs and provides meaningful access for

other prospective litigants to overcrowded courts.” Lyell Theatre Corp. v. Loews Corp., 682 F.2d 37, 42

(2d Cir. 1982). When determining whether to dismiss a complaint pursuant to Rule 41(b), the Court

must consider: (1) the duration of Plaintiffs’ failures; (2) whether Plaintiffs have received notice that

further delays would result in dismissal; (3) whether defendant is likely to be prejudiced by further

delay; (4) a balancing of the need to alleviate court calendar congestion and a party’s right to due

process; and (5) the efficacy of lesser sanctions. U.S. ex rel. Drake v. Norden Sys., Inc., 375 F.3d 248,

254 (2d Cir. 2004). However, “a district court is not required to discuss each of the factors on the

record.” Martens v. Thomann, 273 F.3d 159, 180 (2d Cir. 2001); accord Dinkins v. Ponte, No. 15-cv-6304

(PAE) (JCF), 2016 WL 4030919, at *3 (S.D.N.Y. July 26, 2016) (“[C]ourts need not discuss each

factor, though the reasoning underlying their decisions should be apparent.”).




                                                         2
         Case 1:16-cv-05735-GHW Document 306 Filed 08/27/20 Page 3 of 3



        It has been over four years since this case was filed, and Plaintiffs have only litigated the case

against these defendants after being prompted by the Court through its orders to show cause. Dkt.

Nos. 217 and 248. The Court provided Plaintiffs with a clear warning that further delays in litigating

their remaining claims would result in dismissal, see Dkt. No. 305 and July 8, 2020 Hearing

Transcript at 56:18-23, and even that message has failed to spur them to action. Further, because

Plaintiffs have failed to take meaningful steps against the defendants who remain in this case, “it

would be unfair to the numerous other litigants awaiting the Court’s attention to permit this suit to

remain on the Court’s docket.” Antonio v. Beckford, No. 05-cv-2225 (KMK), 2006 WL 2819598, at *4

(S.D.N.Y. Sept. 29, 2006). In light of Plaintiffs’ demonstrated disinterest in prosecuting their claims

against these defendants, the Court does not believe that any lesser sanction other than dismissal

would be effective. Accordingly, this action is dismissed without prejudice for failure to prosecute

pursuant to Rule 41(b).


        The Clerk of Court is directed to terminate all pending motions, adjourn all deadlines, and

close this case. The Clerk of Court is further directed to serve this Order by certified mail on

Plaintiffs and note proof of service on the docket.


        SO ORDERED.

 Dated: August 27, 2020
 New York, New York                                   _____________________________________
                                                               GREGORY H. WOODS
                                                              United States District Judge




                                                      3
